3:30pmNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION

Status of Claims

Claims 1-30 are pending in this Office Action.
 
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 03/15/2022 have been considered.

Claim Rejections - 35 USC § 102

1.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
2.    The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	
3.	Claims 1,2,5,7,8,11,13,14,17,19,20,23,25,26 and 29 are rejected under 35 U.S.C. 102(a) (2) as being unpatentable over Shechtman et al. ( USPUB 20190251401).

As per Claim 1, Shechtman et al. teaches  A processor ( Paragraph [0009]- FIG.2A-2C- “process for training a generative adversarial network…”) , comprising: 2one or more circuits to use one or more neural networks ( FIG. 11- 1108-1112- neural networks  and Paragraph [0053]- “…the image composite system can take turns sequentially updating each network for a specified number of iterations, or until one or
both networks converge(e.g.,the generative adversarial network 100 converges)….”)
  to modify one or 3more first objects in an image based at least in part upon a modification to be made to one or 4more second objects in the image ( Fig. 1  and Fig. 2A  showing the change of an object space within an image with another object (108-Fig. 1 and 208-Fig. 2A)  AND further taught within Paragraphs [0039] and  [0107]) .  
	
1 As per Claim 2,  Shechtman et al. teaches claim 1,
Shechtman et al. teaches wherein the one or more circuits are further 2to use the one or more neural networks ( FIG. 11- 1108-1112- neural networks  and Paragraph [0053]- “…the image composite system can take turns sequentially updating each network for a specified number of iterations, or until one or
both networks converge(e.g.,the generative adversarial network 100 converges)….”)
are further to determine at least one relationship 3between the one or more first objects and the one or more second objects before determining 4to modify the one or more first objects ( The relationship of the second object ( 208) within the first image object space(206) showing within Fig. 2B where the image is composite based on the relationship with 208 and 206 for updated scene/image And  further taught within Paragraphs [0064-0065], [0107]) , the at least one relationship including at least one of 5a logical relationship or a physical relationship ( the logical relationship( which space to set the bed being a logical space ) and physical relationship( which location to set the second object (bed) )   between object 1008 and the scene image (1006) where the bedroom considered as an object within the scene/image AND further taught within Paragraphs [0134-0135]) .  

1 As per Claim 5, Shechtman et al. teaches claim 1, 
Shechtman et al. teaches wherein the one or more circuits are further 2to use the neural networks ( FIG. 11- 1108-1112- neural networks  and Paragraph [0053]- “…the image composite system can take turns sequentially updating each network for a specified number of iterations, or until one or both networks converge(e.g.,the generative adversarial network 100 converges)….”)
 to detect one or more anomalies in the image after the one or 3more first objects and the one or more second objects are modified( Paragraph [0106]- “…Upon detecting an overlapping or occluding object with the selected foreground object, the image composite system can remove the occluding objects. As shown in FIG. 5, the image composite system removes a television-like object from the bottom right of the image which partially overlaps the couch (e.g., the selected object)…”) , and cause the image to 4be regenerated to attempt to remove the one or more anomalies(Paragraph [0107]-“… the image composite system changes the perspective of the image, which changes the positioning of the foreground object within the scene (e.g., camera perturbation). In alternative embodiments, the image composite system applies perturbations by rotating, skewing, or otherwise perturbing the spatial orientation of the selected foreground object, AND Paragraph [0110]) .  

1 As per Claim 7, Shechtman et al. teaches A system ( Paragraph [0024]- “…image composite system)  comprising: 2one or more processors (Paragraph [0009]- FIG.2A-2C- “process for training a generative adversarial network…”) to use one or more neural networks( FIG. 11- 1108-1112- neural networks  and Paragraph [0053]- “…the image composite system can take turns sequentially updating each network for a specified number of iterations, or until one or
both networks converge(e.g.,the generative adversarial network 100 converges)….”) to modify one or more 3first objects in an image based at least in part upon a modification to be made to one or more 4second objects in the image( Fig. 1  and Fig. 2A  showing the change of an object space within an image with another object (108-Fig. 1 and 208-Fig. 2A)  AND further taught within Paragraphs [0039] and  [0107]).  

1 As per Claim 8, Shechtman et al. teaches claim 7,
Shechtman et al. teaches wherein the one or more processors are further to 2use the one or more neural networks ( FIG. 11- 1108-1112- neural networks  and Paragraph [0053]- “…the image composite system can take turns sequentially updating each network for a specified number of iterations, or until one or
both networks converge(e.g.,the generative adversarial network 100 converges)….”)
 are further to determine at least one relationship between 3the one or more first objects and the one or more second objects before determining to modify 4the one or more first objects( The relationship of the second object ( 208) within the first image object space(206) showing within Fig. 2B where the image is composite based on the relationship with 208 and 206 for updated scene/image  further taught within Paragraphs [0064-0065], [0107]), the at least one relationship including at least one of a logical 5relationship or a physical relationship( the logical relationship( which space to set the bed being a logical space ) and physical relationship( which location to set the second object (bed) )   between object 1008 and the scene image (1006) where the bedroom considered as an object within the scene/image AND further taught within Paragraphs [0134-0135]).

1 As per Claim 11, Shechtman et al. teaches claim 7,
Shechtman et al. teaches wherein the one or more processors are further to 2use the neural networks ( FIG. 11- 1108-1112- neural networks  and Paragraph [0053]- “…the image composite system can take turns sequentially updating each network for a specified number of iterations, or until one or
both networks converge(e.g.,the generative adversarial network 100 converges)….”)to detect one or more anomalies in the image after the one or more first 3objects and the one or more second objects are modified( Paragraph [0106]- “…Upon detecting an overlapping or occluding object with the selected foreground object, the image composite system can remove the occluding objects. As shown in FIG. 5, the image composite system removes a television-like object from the bottom right of the image which partially overlaps the couch (e.g., the selected object)…”), and cause the image to be regenerated 4to attempt to remove the one or more anomalies(Paragraph [0107]-“… the image composite system changes the perspective of the image, which changes the positioning of the foreground object within the scene (e.g., camera perturbation). In alternative embodiments, the image composite system applies perturbations by rotating, skewing, or otherwise perturbing the spatial orientation of the selected foreground object, AND Paragraph [0110]) .  

As per Claim 13,The limitation mentioned within claim 13 is similar to the limitation within claim 1, therefore prior art on record mentioned within claim 1 teaches the limitation within claim 13. 

1 As per Claim 14, Shechtman et al. teaches claim 13,
The limitation mentioned within claim 14 is similar to the limitation within claim 2, therefore prior art on record mentioned within claim 2 teaches the limitation within claim 14. 

1 As per Claim 17, Shechtman et al. teaches claim 13,
The limitation mentioned within claim 17 is similar to the limitation within claim 5, therefore prior art on record mentioned within claim 5 teaches the limitation within claim 17. 


1 As per Claim 19, Shechtman et al. A machine-readable medium having stored thereon a set of instructions ( Paragraph [0151]) , 2which if performed by one or more processors(Paragraph [0009]- FIG.2A-2C- “process for training a generative adversarial network…”), cause the one or more processors(Paragraph [0009]- FIG.2A-2C- “process for training a generative adversarial network…”)  to at least: 3use one or more neural networks ( FIG. 11- 1108-1112- neural networks  and Paragraph [0053]- “…the image composite system can take turns sequentially updating each network for a specified number of iterations, or until one or
both networks converge(e.g.,the generative adversarial network 100 converges)….”)to modify one or more first objects in an image 4based at least in part upon a modification to be made to one or more second objects in the image( Fig. 1  and Fig. 2A  showing the change of an object space within an image with another object (108-Fig. 1 and 208-Fig. 2A)  AND further taught within Paragraphs [0039] and  [0107]).   

1 As per Claim 20, Shechtman et al. teaches claim 19, 
 Shechtman et al. teaches wherein the set of instructions 2if performed further causes the one or more processors (Paragraph [0009]- FIG.2A-2C- “process for training a generative adversarial network…”) to: 3determine at least one relationship between the one or more first objects and the 4one or more second objects before determining to modify the one or more first objects( The relationship of the second object ( 208) within the first image object space(206) showing within Fig. 2B where the image is composite based on the relationship with 208 and 206 for updated scene/image  further taught within Paragraphs [0064-0065], [0107]), the at 5least one relationship including at least one of a logical relationship or a physical relationship( the logical relationship( which space to set the bed being a logical space ) and physical relationship( which location to set the second object (bed) )   between object 1008 and the scene image (1006) where the bedroom considered as an object within the scene/image AND further taught within Paragraphs [0134-0135]).

1 As per Claim 23, Shechtman et al. teaches claim 19, 
Shechtman et al. teaches wherein the set of instructions 2if performed further causes the one or more processors( FIG. 11- 1108-1112- neural networks  and Paragraph [0053]- “…the image composite system can take turns sequentially updating each network for a specified number of iterations, or until one or
both networks converge(e.g.,the generative adversarial network 100 converges)….”) to: detect one or more anomalies in the image after the one or more first objects and 4the one or more second objects are modified( Paragraph [0106]- “…Upon detecting an overlapping or occluding object with the selected foreground object, the image composite system can remove the occluding objects. As shown in FIG. 5, the image composite system removes a television-like object from the bottom right of the image which partially overlaps the couch (e.g., the selected object)…”),  and cause the image to be regenerated to attempt to 5remove the one or more anomalies(Paragraph [0107]-“… the image composite system changes the perspective of the image, which changes the positioning of the foreground object within the scene (e.g., camera perturbation). In alternative embodiments, the image composite system applies perturbations by rotating, skewing, or otherwise perturbing the spatial orientation of the selected foreground object, AND Paragraph [0110]) .

1 As per Claim 25,The limitation mentioned within claim 25 is similar to the limitation within claim 7, therefore prior art on record mentioned within claim 7  teaches the limitation within claim 25.

1 As per Claim 26, Shechtman et al. teaches claim 25, 
The limitation mentioned within claim 26 is similar to the limitation within claim 8, therefore prior art on record mentioned within claim 8 teaches the limitation within claim 26. 

144\\NORTHCA - 1R2674/011101 - 2785392 vi As per Claim 29, Shechtman et al. teaches claim 25,   
The limitation mentioned within claim 29 is similar to the limitation within claim 11, therefore prior art on record mentioned within claim 11 teaches the limitation within claim 29. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.


4.	Claims 6,12,18,24,25,26,29 and 30  are rejected under 35 U.S.C 103 as being patentable over Shechtman et al. ( USPUB 20190251401) in view of Samaneh Azadi  (NPL DOC. “Compositional GAN: Learning Conditional Image Composition”, 19 Nov 2018,ICLR 2019 Conference, Pages 1-13).
140\\NORTHCA - 1R2674/011101 - 2785392 v1 As per Claim 6, Shechtman et al. teaches claim 1,
Shechtman et al. does not explicitly teach wherein the modification to be made to the one 2or more second objects includes a modification to at least one of object position, orientation, or 3state, and wherein the modification is determined based at least in part upon an input reference 4image including at least one object of at least one similar object class to the one or more second 5objects.
Within analogous art, Samaneh Azadi teaches wherein the modification to be made to the one 2or more second objects includes a modification to at least one of object position, orientation, or 3state ( Relative flow of the object with an image in this case the chair is shown to change in position and orientation within Page 3- 3.2  RELATIVE APPEARANCE FLOW NETWORK ( RAFN)  and Page 11 – Figure 4 , A. RELATIVE APPEARANCE FLOW NETWORK ( RAFN) ) , and wherein the modification is determined based at least in part upon an input reference 4image including at least one object of at least one similar object class to the one or more second 5objects ( The modification of  input reference image including one object that is similar is object class is taught by the multiple chair type within Page 6- Figure 2 and the pairing with other object table taught within Page 6-7- 4.1 COMPOSING A CHAIR WITH A TABLE) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Samaneh Azadi  within the modified teaching of the Image composites using a generative adversarial neural network mentioned by Shechtman et al. because the Compositional GAN: Learning Conditional Image Composition mentioned by  Samaneh Azadi    provides  a system and method for  implementing  composite GAN model within image processing system. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Compositional GAN: Learning Conditional Image Composition mentioned by  Samaneh Azadi   within the modified teaching  of the Image composites using a generative adversarial neural network mentioned by Shechtman et al. for implementation a system and method for a composite GAN model within image processing system.

141\\NORTHCA - 1R2674/011101 - 2785392 vi As per Claim 12, Shechtman et al. teaches claim 7,
Shechtman et al. does not explicitly teach wherein the modification to be made to the one or 2more second objects includes a modification to at least one of object position, orientation, or 3state, and wherein the modification is determined based at least in part upon an input reference 4image including at least one object of at least one similar object class to the one or more second 5objects.
Within analogous art, Samaneh Azadi teaches wherein the modification to be made to the one or 2more second objects includes a modification to at least one of object position, orientation, or 3state( Relative flow of the object with an image in this case the chair is shown to change in position and orientation within Page 3- 3.2  RELATIVE APPEARANCE FLOW NETWORK ( RAFN)  and Page 11 – Figure 4 , A. RELATIVE APPEARANCE FLOW NETWORK ( RAFN), and wherein the modification is determined based at least in part upon an input reference 4image including at least one object of at least one similar object class to the one or more second 5objects ( The modification of  input reference image including one object that is similar is object class is taught by the multiple chair type within Page 6- Figure 2 and the pairing with other object table taught within Page 6-7- 4.1 COMPOSING A CHAIR WITH A TABLE) .    
	One of ordinary skill in the art would have been motivated to combine the teaching of Samaneh Azadi  within the modified teaching of the Image composites using a generative adversarial neural network mentioned by Shechtman et al. because the Compositional GAN: Learning Conditional Image Composition mentioned by  Samaneh Azadi    provides  a system and method for  implementing  composite GAN model within image processing system. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Compositional GAN: Learning Conditional Image Composition mentioned by  Samaneh Azadi   within the modified teaching  of the Image composites using a generative adversarial neural network mentioned by Shechtman et al. for implementation a system and method for a composite GAN model within image processing system.
140\\NORTHCA - 1R2674/011101 - 2785392 v1

142\\NORTHCA - 1R2674/011101 - 2785392 vi As per Claim 18, Shechtman et al. teaches claim 13, 
The limitation mentioned within claim 18 is similar to the limitation within claim 6, therefore prior art on record mentioned within claim 6 teaches the limitation within claim 18. 
140\\NORTHCA – 1R2674/011101 – 2785392 v1


1 As per Claim 24, Shechtman et al. teaches claim 19, 
Shechtman et al. does not explicitly teach wherein the modification to 2be made to the one or more second objects includes a modification to at least one of object 3position, orientation, or state, and wherein the modification is determined based at least in part 4upon an input reference image including at least one object of at least one similar object class to 5the one or more second objects.  
Within analogous art, Samaneh Azadi teaches wherein the modification to 2be made to the one or more second objects includes a modification to at least one of object 3position, orientation, or state( Relative flow of the object with an image in this case the chair is shown to change in position and orientation within Page 3- 3.2  RELATIVE APPEARANCE FLOW NETWORK ( RAFN)  and Page 11 – Figure 4 , A. RELATIVE APPEARANCE FLOW NETWORK ( RAFN), and wherein the modification is determined based at least in part 4upon an input reference image including at least one object of at least one similar object class to 5the one or more second objects( The modification of  input reference image including one object that is similar is object class is taught by the multiple chair type within Page 6- Figure 2 and the pairing with other object table taught within Page 6-7- 4.1 COMPOSING A CHAIR WITH A TABLE) .
	One of ordinary skill in the art would have been motivated to combine the teaching of Samaneh Azadi  within the modified teaching of the Image composites using a generative adversarial neural network mentioned by Shechtman et al. because the Compositional GAN: Learning Conditional Image Composition mentioned by  Samaneh Azadi    provides  a system and method for  implementing  composite GAN model within image processing system. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Compositional GAN: Learning Conditional Image Composition mentioned by  Samaneh Azadi   within the modified teaching  of the Image composites using a generative adversarial neural network mentioned by Shechtman et al. for implementation a system and method for a composite GAN model within image processing system.


1 As per Claim 25,The limitation mentioned within claim 25 is similar to the limitation within claim 7, therefore prior art on record mentioned within claim 7  teaches the limitation within claim 25.

1 As per Claim 26, Shechtman et al. teaches claim 25, 
The limitation mentioned within claim 26 is similar to the limitation within claim 8, therefore prior art on record mentioned within claim 8 teaches the limitation within claim 26. 

144\\NORTHCA - 1R2674/011101 - 2785392 vi As per Claim 29, Shechtman et al. teaches claim 25,   
The limitation mentioned within claim 29 is similar to the limitation within claim 11, therefore prior art on record mentioned within claim 11 teaches the limitation within claim 29. 

1 As per Claim 30, Shechtman et al. teaches claim 25, 
The limitation mentioned within claim 30 is similar to the limitation within claim 12, therefore prior art on record mentioned within claim 12 teaches the limitation within claim 30. 

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 


Allowable Subject Matter

5.          Claims 3,4,9,10,15,16,21,22,27 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

6.         The following is an examiner’s statement of reasons for objecting the claims as allowable subject matter: 
As to claims 3,9,15,21 and 27 prior art of record does not teach or suggest the limitation mentioned within claims 3,9,15,21 and 27 “…identify features, position, and state 3information for objects in the image, the objects including the one or more first objects and the 4one or more second objects, and wherein the one or more neural networks include a plurality of 5variational autoencoders (VAEs) trained to encode the features, position, state information, and 6at least one relationship into a latent space.” 

As to claims 4,10,16,22 and 28, Claims 4 ,10,16,22 and 28 depends on objected allowable claim 3,9,15,21 and 27 respectively , therefore the following claim is considered objected as allowable claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S. ISMAIL whose telephone number is (571)272-9799 and Fax # (571)273-9799. The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/ If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David C. Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/Primary Examiner, Art Unit 2637   
m-